 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 1 of 15 PageID #: 854




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


LISA ANN RIEFFER,                                   )
                                                    )
            Plaintiff,                              )
                                                    )
      vs.                                           )           Case No. 1:19-CV-00214 JAR
                                                    )
ANDREW M. SAUL,                                     )
Commissioner of Social Security,                    )
                                                    )
            Defendant.                              )

                                 MEMORANDUM AND ORDER

        This is an action under 42 U.S.C. § 405(g) for judicial review of the Commissioner of

Social Security’s final decision denying Plaintiff Lisa Rieffer’s application for disability insurance

benefits and disabled widow’s benefits under Title II of the Social Security Act, 42 U.S.C. § 401,

et seq., and supplemental security income benefits under Title XVI of the Social Security Act, 42

U.S.C. § 1381, et seq.

        Background

        Plaintiff applied for benefits under Titles II and XVI of the Social Security Act on August

1, 2016, alleging disability as of July 27, 2016 due to bipolar disorder, diabetes, neuropathy,

anxiety, depression, migraines, scoliosis, and bursitis in both knees. Plaintiff testified she is unable

to work because of symptoms caused by her back pain and mental impairments. (Tr. 110). After

her application was denied at the initial administrative level, Plaintiff requested a hearing before

an administrative law judge (“ALJ”). Following a hearing on July 30, 2018, the ALJ issued a

written decision on November 30, 2018, denying Plaintiff’s application. Plaintiff’s request for



                                                        1
 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 2 of 15 PageID #: 855




review by the Appeals Council was denied on September 23, 2019. Thus, the decision of the ALJ

stands as the final decision of the Commissioner. See Sims v. Apfel, 530 U.S. 103, 107 (2000).

        I.      Facts

       The Court adopts Plaintiff’s Statement of Material Facts (Doc. No. 11-1) to the extent they

are admitted by the Commissioner (Doc. No. 14-1). The Court also adopts Defendant’s Additional

Material Facts. (Id.). Together, these statements provide a fair and accurate description of the

relevant record before the Court. Additional specific facts will be discussed as necessary to address

the parties’ arguments.

        II.     Standards

       The Court’s role on judicial review is to determine whether the ALJ’s findings are

supported by substantial evidence in the record as a whole. Adkins v. Comm’r, Soc. Sec. Admin.,

911 F.3d 547, 550 (8th Cir. 2018); see also Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011).

Substantial evidence is less than a preponderance, but enough that a reasonable mind would accept

it as adequate to support the Commissioner’s conclusion. Sloan v. Saul, 933 F.3d 946, 949 (8th

Cir. 2019) (citing Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018) (per curiam)). The

Court may not reverse merely because substantial evidence exists in the record that would support

a contrary outcome or because the court would have decided the case differently. Chaney v. Colvin,

812 F.3d 672, 676 (8th Cir. 2016). A reviewing court must consider evidence that both supports

and detracts from the ALJ’s decision. Id. If it is possible to draw two inconsistent positions from

the evidence and one of those positions represents the Commissioner’s findings, the court must

affirm the decision of the Commissioner. Id. In other words, a court should “disturb the ALJ’s

decision only if it falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d 1126,

1131 (8th Cir. 2015). A decision does not fall outside that zone simply because the reviewing court
                                                     2
 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 3 of 15 PageID #: 856




might have reached a different conclusion had it been the finder of fact in the first instance. Id.

The Court defers heavily to the findings and conclusions of the Social Security Administration.

Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015) (quoting Hurd v. Astrue, 621 F.3d 734, 738

(8th Cir. 2010)).

       To determine whether the ALJ’s final decision is supported by substantial evidence, the

Court is required to review the administrative record as a whole and to consider:

           (1) The findings of credibility made by the ALJ;
           (2) The education, background, work history, and age of the claimant;
           (3) The medical evidence given by the claimant’s treating physicians;
           (4) The subjective complaints of pain and description of the claimant’s physical
               activity and impairment;
           (5) The corroboration by third parties of the claimant’s physical impairment;
           (6) The testimony of vocational experts based upon prior hypothetical questions which
               fairly set forth the claimant’s physical impairment; and
           (7) The testimony of consulting physicians.

       Brand v. Sec’y of Dept. of Health, Educ. & Welfare, 623 F.2d 523, 527 (8th Cir. 1980);

see also Stamper v. Colvin, 174 F. Supp. 3d 1058, 1063 (E.D. Mo. 2016).

       The Social Security Act defines as disabled a person who is “unable to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The impairment

must be “of such severity that [the claimant] is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy, regardless of whether such work exists in the




                                                     3
 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 4 of 15 PageID #: 857




immediate area in which he lives, or whether a specific job vacancy exists for him, or whether he

would be hired if he applied for work.” 42 U.S.C. § 1382c(a)(3)(B).

       The Commissioner has established a five-step process for determining whether a person is

disabled. 20 C.F.R. §§ 416.920(a), 404.1520(a). “If a claimant fails to meet the criteria at any step

in the evaluation of disability, the process ends and the claimant is determined to be not disabled.”

Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting Eichelberger v. Barnhart, 390 F.3d

584, 590-91 (8th Cir. 2004)).

       First, the claimant must not be engaged in “substantial gainful activity” (“SGA”). 20 C.F.R.

§§ 416.920(a), 404.1520(a). Second, the claimant must have a “severe impairment,” defined as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities.” 20 C.F.R. §§ 416.920(c), 404.1520(c). “The

sequential evaluation process may be terminated at step two only when the claimant’s impairment

or combination of impairments would have no more than a minimal impact on [his or] her ability

to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari,

250 F.3d 603, 605 (8th Cir. 2001)).

       If the claimant has a severe impairment, the ALJ must determine at step three whether any

of the claimant’s impairments meets or equals an impairment listed in the Regulations. 20 C.F.R.

§§ 416.920(d), 404.1520(d). If the claimant has one of, or the medical equivalent of, these

impairments, then the claimant is per se disabled without consideration of the claimant’s age,

education, or work history. Id.

       If the claimant’s impairment does not meet or equal a Listing, the ALJ must determine the

claimant’s residual functional capacity (“RFC”). See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00;

20 C.F.R. § 404.1520a(c)(3). RFC is an assessment of the claimant’s ability to perform sustained
                                                     4
 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 5 of 15 PageID #: 858




work-related physical and mental activities in light of his impairments. SSR 96–8p. The relevant

mental work activities include understanding, remembering, and carrying out instructions;

responding appropriately to supervision and co-workers; and handling work pressures in a work

setting. 20 C.F.R. § 404.1545(c).

       At step four, the ALJ must determine whether, given his RFC, the claimant can return to

his past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv),

416.920(f); Perks v. Astrue, 687 F.3d 1086, 1091-92 (8th Cir. 2012). If the claimant can still

perform past relevant work, he will not be found to be disabled; if not, the ALJ proceeds to step

five to determine whether the claimant is able to perform any other work in the national economy

in light of his age, education and work experience. 20 C.F.R. §§ 416.920(a)(4)(v). If the claimant

cannot make an adjustment to other work, then he will be found to be disabled. 20 C.F.R.

§§ 416.920(a)(4)(v), 404.1520(a)(4)(v).

       Through step four, the burden remains with the claimant to prove he is disabled. Vossen v.

Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010). At step five, the burden shifts to the Commissioner

to establish that the claimant maintains the RFC to perform a significant number of jobs within the

national economy. Brock v. Astrue, 674 F.3d 1062, 1064 (8th Cir. 2012). “The ultimate burden of

persuasion to prove disability, however, remains with the claimant.” Harris v. Barnhart, 356 F.3d

926, 931 n. 2 (8th Cir. 2004); see also Stamper, 174 F. Supp. 3d at 1063.

        III.   Decision of the ALJ

       The ALJ found Plaintiff had the severe impairments of obesity, degenerative disc

 disease/osteoarthritis of the lumbar spine, anxiety, and bipolar disorder, but that no impairment

 or combination of impairments met or medically equaled the severity of one of the listed

 impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 55-56).
                                                    5
 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 6 of 15 PageID #: 859




       After considering the entire record, the ALJ determined that Plaintiff has the RFC to

 perform light work as defined in 20 CFR §§ 404.1567(b) and 416.967(b), except that she should

 never climb ladders, ropes, or scaffolds; only occasionally climb ramps and stairs, balance,

 stoop, kneel, crouch, and crawl; and have no more than occasional exposure to unprotected

 heights. The ALJ further found that Plaintiff can perform work limited to simple, routine,

 repetitive tasks involving only simple, work-related decisions; few, if any workplace changes;

 and no work with an assembly line or conveyor belt. She should have also no more than

 occasional interaction with coworkers, supervisors, and the general public. (Tr. 58).

       Based on the testimony of the vocational expert (“VE”), the ALJ concluded that Plaintiff

 is unable to perform any past relevant work (Tr. 63), but that, after considering Plaintiff’s age,

 education, work experience and RFC, there are jobs that exist in significant numbers in the

 national economy that she can perform, such as Mail Clerk: Dictionary of Occupational Titles

 (DOT) No. 209.687-026, SVP 2, light work, with approximately 53,501 jobs nationally;

 Photocopy Machine Operator: DOT No. 207.685-014, SVP 2, light work, with approximately

 22,674 jobs nationally; and Garment Sorter: DOT No. 222.687-014, SVP 2, light work, with

 28,000 jobs nationally. (Tr. 64). Thus, the ALJ found Plaintiff was not disabled as defined by the

 Act. (Tr. 65).

        IV.       Discussion

       In her appeal of the ALJ’s decision, Plaintiff challenges the RFC determination. She first

argues that the ALJ failed to include all of her credible limitations in the RFC. In particular,

Plaintiff takes issue with the ALJ’s treatment of the opinion of Laurie Jibben, R.N., Plaintiff’s

primary care provider. (Doc. No. 11 at 2-9). Plaintiff also argues the ALJ failed to properly

evaluate her subjective reports. (Id. at 9-14).
                                                    6
 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 7 of 15 PageID #: 860




       A claimant’s RFC is the most she can still do despite her physical or mental limitations.

Leckenby v. Astrue, 487 F.3d 626, 631 n. 5 (8th Cir. 2007). In formulating a claimant’s RFC, the

ALJ must consider all the relevant, credible record evidence, including a claimant’s medical

records, observations from treating and examining physicians, and a claimant’s subjective

statements. See Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007).

       The Court will first consider the ALJ’s subjective symptom evaluation, as the ALJ’s

evaluation of Plaintiff’s credibility was essential to her determination of other issues. See Wildman

v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010) (“[The plaintiff] fails to recognize that the ALJ’s

determination regarding her RFC was influenced by his determination that her allegations were

not credible.”); Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005) (“The ALJ must first evaluate

the claimant’s credibility before determining a claimant’s RFC.”); Pearsall v. Massanari, 274 F.3d

1211, 1217 (8th Cir. 2002) (same).

       A. Substantial evidence supports the ALJ’s subjective symptom evaluation

       Plaintiff argues the ALJ failed to properly consider her subjective reports. In analyzing a

claimant’s subjective reports, the ALJ considers the entire record, including: medical records;

statements from the claimant and third parties; the claimant’s daily activities; the duration,

frequency and intensity of pain; the dosage, effectiveness, and side effects of medication;

precipitating and aggravating factors; and functional restrictions. 20 C.F.R. §§ 404.1529, 416.929;

Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). The Court defers to the ALJ’s assessment

of the claimant’s subjective complaints if that assessment is supported by good reasons and

substantial evidence. Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1090 (8th Cir. 2018).

See also Juszczyk v. Astrue, 542 F.3d 626, 632 (8th Cir. 2008).



                                                     7
 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 8 of 15 PageID #: 861




       Here, the ALJ provided several valid and well-supported reasons for discounting Plaintiff’s

subjective reports. The ALJ first found that the medical evidence and other evidence of record

showed Plaintiff’s physical complaints predated the alleged onset date of disability by over a year

and did not significantly worsen on or following that date. (Tr. 59-61). Treatment records predating

July 27, 2016 included reports of back pain, mild findings on examination, and relatively

conservative treatment. (Tr. 413, 419, 721-22, 726, 729). She generally presented to emergent care

visits with a steady gait, full range of motion, and comfortable appearance. (Tr. 405-06, 416, 423-

24). Lumbar pain was noted on palpitation of L2-L5 on April 30, 2015 (Tr. 729-30); however, this

pain had decreased in severity on subsequent visits and Plaintiff reported no pain on June 11, 2015

(Tr. 721).

       Progress notes from Ms. Jibben from June 2015 through April 2018 reflect complaints of

chronic back pain (Tr. 616-35, 689-730), but multiple imaging studies were described as “rather

benign” (Tr. 624), and demonstrated that Plaintiff’s degenerative disc disease and lumbar

osteoarthritis were present prior to the onset date of disability and did not significantly worsen on

or following that date (Tr. 60). Ms. Jibben’s notes include findings of mild osteoarthritic changes

and moderate facet arthropathy, but no disc space narrowing (Tr. 418, 421, 620, 698, 700, 702,

725). Similarly, physical examinations, including those conducted by Ms. Jibben, reflected

consistently mild findings prior to and during the relevant period, such as intact sensation, intact

motor function, normal reflexes, negative straight leg raising; abnormalities were largely limited

to tenderness. (Tr. 60, 616, 618, 624, 626, 628, 631-321, 648-49, 685-96, 707). These

inconsistencies detract from Plaintiff’s credibility. See Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003) (ALJ may discount subjective complaints that conflict with medical records).



                                                     8
 Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 9 of 15 PageID #: 862




       The ALJ also found Ms. Jibben’s treatment for Plaintiff’s symptoms, namely prescription

narcotic pain medication, arguably out of proportion to the documented clinical findings and

relatively mild examination results. (Tr. 60). The ALJ noted that none of Plaintiff’s examining or

treating sources had referred her to a neurosurgeon or recommended surgery to address her back

impairments (id.), which contradicts her subjective allegations of disabling limitations. See Gowell

v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001) (ALJ may consider record of conservative treatment

in evaluating credibility).

       As for Plaintiff’s mental impairments, the ALJ likewise noted that Plaintiff’s reported

symptoms during the relevant period, i.e., depression, anxiety, mood swings and impulsivity, were

very similar to those reported for several years prior to the alleged onset date of disability and, like

her physical complaints, did not worsen on or around that date. (Tr. 61). The ALJ found it notable

that records from Plaintiff’s treating physician, Naveed J. Mirza, M.D., dating from April 2013 to

April 2018, document nearly identical mental status examinations, including an anxious affect,

negative attitude, circumstantial quality of thought, and fair judgment, regardless of Plaintiff’s

subjective reports. (Tr. 61, 427-478, 479-484, 485-491, 656-688, 738-745). Mental status

examinations and observations from other medical sources lacked significant findings and

documented normal affect and cooperative attitude. (Tr. 403, 405-06, 413, 416, 424). Treatment

records from Ms. Jibben indicate that Plaintiff was often emotional during appointments, but also

generally alert, oriented, and well groomed. (Tr. 618, 620, 622, 626, 628, 631).

       The ALJ also noted that despite the alleged severity of Plaintiff’s mental health symptoms,

the record lacked evidence of emergent or inpatient care treatment, which was consistent with Ms.

Jibben’s April 6, 2018 mental medical source statement, in which she assessed no greater than

moderate limitation in any area of Plaintiff’s mental functioning. (Tr. 61, 731-32). Again,
                                                       9
Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 10 of 15 PageID #: 863




conservative treatment contradicts subjective allegations of disabling limitations. Gowell, 242

F.3d at 796. This lack of objective support detracts from Plaintiff’s claims of disabling limitations.

See Edwards, 314 F.3d at 966. Thus, the Court finds the ALJ properly found the objective medical

evidence was not fully consistent with Plaintiff’s subjective allegations.

       As for the medical opinion evidence, the ALJ considered Ms. Jibben’s mental medical

source statement completed on April 6, 2018. (Tr. 731-32). Ms. Jibben indicated that Plaintiff

experienced side effects from medication that included drowsiness and opined that as a result of

her condition, Plaintiff would miss approximately four days of work per month and be off-task at

least 25 percent of the time. (Tr. 731). Ms. Jibben further opined that Plaintiff was mildly or

moderately limited in all listed areas of work-related mental function, including moderate

limitations in the ability to perform activities within a schedule, maintain regular attendance, and

be punctual within customary tolerances; to work in coordination with or proximity to others

without being distracted by them; to complete a normal workday and workweek without

interruption from psychologically based symptoms and to perform at a consistent pace without an

unreasonable number and length of rest periods; to interact appropriately with the general public;

to accept instructions and respond appropriately to criticism from supervisors; to get along with

co-workers or peers without distracting them or exhibiting behavioral extremes; to maintain

socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and to

respond appropriately to changes in the work setting. (Tr. 731-32).

       The ALJ gave “some” weight to Ms. Jibben’s assessment of Plaintiff’s mental abilities and

limitations, finding her opinion that Plaintiff experiences “no more than moderate limitation in any

area of mental functioning is generally consistent with the medical evidence, which shows stable



                                                     10
Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 11 of 15 PageID #: 864




symptoms and mental status examinations for years prior to the alleged onset date of disability, as

well as during the relevant period.” (Tr. 62-63).

       The ALJ also considered the November 1, 2016 mental RFC assessment of non-examining

State agency psychological consultant Kirk Boyenga, Ph.D. (Tr. 136-159). Dr. Boyenga assessed

Plaintiff with moderate limitations in understanding and carrying out short and simple instructions

and detailed instructions; maintaining attention and concentration; completing a normal workday;

interacting with the public; setting goals; and making plans independently of others. (Tr.143, 155-

56). The ALJ gave “significant weight” to Dr. Boyenga’s assessment that Plaintiff has no more

than moderate impairment in any area, since this opinion “is consistent with the relatively limited

mental status examination findings and the lack of any inpatient or emergent mental health

treatment,” but found no more than mild limitation in Plaintiff’s ability to understand and

remember simple instructions for the same reasons. (Tr. 62).

       Ms. Jibben also completed a physical medical source statement on April 6, 2018. (Tr. 735-

37). She opined that Plaintiff was exertionally limited to less than a full sedentary range of work

activity, would need to take unscheduled breaks, would be off-task 25 percent of the time, was

incapable of even “low stress” work, and would miss more than four days of work per month. (Tr.

735-37). The ALJ gave little weight to Ms. Jibben’s assessment of Plaintiff’s physical limitations,

noting that while she is a treating source, she is not considered an acceptable medical source for

purposes of rendering a medical opinion. (Tr. 62). See 20 C.F.R. §§ 404.1502(a), 416.902(a). The

ALJ also found the objective medical evidence and other evidence of record did not provide a basis

for Ms. Jibben’s suggested exertional restrictions, sitting/standing limitations, time off-task,

missed days, additional breaks, or lack of capacity for low stress work, as they were inconsistent



                                                    11
Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 12 of 15 PageID #: 865




with generally mild physical examination findings throughout the record, both prior to and

following the alleged onset date of disability. (Tr. 62). 1

        The ALJ also gave “some” weight to the November 14, 2016 assessment of non-examining

State agency medical consultant Susan Rosamond, M.D., who concluded that Plaintiff retained the

ability to perform light to medium work, including occasionally lifting and/or carrying twenty-five

pounds and frequently lifting and/or carrying twenty pounds. (Tr. 62, 141-42, 153-54). The ALJ

found that the evidence supported additional postural and environmental restrictions, but that given

the relatively limited findings on imaging studies and physical examinations, and Plaintiff’s

conservative treatment, the evidence supported her ability to stand, walk, and sit for six hours in

an eight-hour workday (Tr. 62). The ALJ did, however, view the evidence in the light most

favorable to Plaintiff by limiting her to a maximum of twenty pounds lifting and/or carrying. (Id.).

        Because the ALJ has provided several valid and well-supported reasons for discounting

Plaintiff’s allegations, the Court finds no error here. Plaintiff argues these reasons were based on

a selective reading of the evidence (Tr. 15 at 1); however, the Court notes that the ALJ’s

observations are supported by the record, and that when an ALJ has identified multiple valid

reasons for discounting a claimant’s credibility, the ALJ is not “cherry-picking” from the record,

but rather is making a well-supported credibility determination. See McDade v. Astrue, 720 F.3d

994, 998 (8th Cir. 2013) (holding a credibility determination based on multiple valid reasons is

entitled to deference); see also Roberts v. Berryhill, No. 4:16-CV-1604-SNLJ, 2018 WL 1420241,

at *6 (E.D. Mo. Mar. 22, 2018).

        B. The ALJ did not err in failing to include all of Plaintiff’s limitations in the RFC
           assessment or in failing to explain her reasons for not doing so.

1
  Plaintiff does not take issue with the weight given to Ms. Jibben’s opinions concerning her physical
limitations.
                                                      12
Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 13 of 15 PageID #: 866




       Plaintiff contends that remand is required because the ALJ agreed with the moderate mental

limitations in Ms. Jibben’s opinion, yet omitted some of them from the RFC assessment without

explanation. In particular, the ALJ failed to include any limitations regarding Plaintiff’s ability to

be punctual, perform within a schedule, maintain regular attendance, complete a normal workday,

accept instructions, and respond appropriately to criticism from supervisors. (Doc. No. 11 at 4-5).

       The Commissioner responds that the ALJ properly included only those work-related

limitations she found supported by the record evidence, and adequately accounted for those

limitations by limiting Plaintiff to simple, routine, repetitive tasks involving only simple, work-

related decisions; few, if any, workplace changes; no work with an assembly line or conveyer belt;

and no more than occasional interaction with coworkers and the public. (Doc. No. 14 at 9-10). The

Commissioner also notes that Ms. Jibben is not an acceptable medical source. (Id. at 10).

       As a threshold matter, although some medical evidence must support an RFC, see Steed v.

Astrue, 524 F.3d 872, 875 (8th Cir. 2008), it is not the only evidence an ALJ considers. As

discussed above, an ALJ determines a claimant’s RFC “based on all the relevant evidence,

including the medical records, observations of treating physicians and others, and an individual’s

own description of [her] limitations.” Strongson v. Barnhart, 361 F.3d 1066, 1070 (8th Cir. 2004)

(quoting McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)); see also Perks v. Astrue, 687

F.3d 1086, 1092 (8th Cir. 2012). The ALJ has more discretion when evaluating an opinion from

an “other” medical source such as Ms. Jibben than when evaluating an opinion from an acceptable

medical source, and may discount that opinion if it is inconsistent with the record evidence. Raney

v. Barnhart, 396 F.3d 1007, 1009 (8th Cir. 2005). Here, the ALJ properly evaluated and weighed

Ms. Jibben’s opinions as part of her consideration of the entire record.



                                                     13
Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 14 of 15 PageID #: 867




       Further, there is no requirement that an RFC finding be supported by a specific medical

opinion. Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016); see also Myers v. Colvin, 721 F.3d

521, 526-27 (8th Cir. 2013); Beatty v. Saul, No. 2:18 CV 22 ACL, 2019 WL 4243087, at *9 (E.D.

Mo. Sept. 6, 2019). The ALJ is under no obligation to adopt all the limitations of any one medical

source. See Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011). 2005); 20 C.F.R. §§ 404.1513(a)

& (d)(1); SSR 06–03p, 2006 WL 2329939, at *2 (Aug. 9, 2006). Thus, just because the ALJ gave

Ms. Jibben’s opinions “some weight,” does not necessarily mean she was required to include all

limitations asserted in her opinion. McGee v. Colvin, No. 14-04035-CV-C-DGK, 2015 WL 58484,

at *4-5 (W.D. Mo. Jan. 5, 2015).

       Nor did the ALJ err in failing to explain precisely why she excluded certain limitations. An

ALJ is not required to refute every alleged limitation. See McCoy v. Astrue, 648 F.3d 605, 615

(8th Cir. 2011) (“We review the record to ensure that an ALJ does not disregard evidence or ignore

potential limitations, but we do not require an ALJ to mechanically list and reject every possible

limitation.”). Here, it is clear from the ALJ’s five-page review and analysis of the record evidence

that she considered all of Plaintiff’s limitations but only included those limitations she found

credible, as discussed in detail above. (Tr. at 58-63).

       Because the hypothetical question posed to the VE included those impairments the ALJ

found substantially supported by the record as a whole and excluded those she properly

disregarded, the VE’s testimony that Plaintiff could perform work existing in significant numbers,

is substantial evidence in support of the ALJ’s determination. See Gieseke v. Colvin, 770 F.3d

1186, 1189 (8th Cir. 2014); Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011); Gragg v. Astrue,

615 F.3d 932, 941 (8th Cir. 2010).

        V.      Conclusion
                                                     14
Case: 1:19-cv-00214-JAR Doc. #: 16 Filed: 12/04/20 Page: 15 of 15 PageID #: 868




       The ALJ properly evaluated Plaintiff’s subjective reports and included all of her credible

limitations in the RFC determination. For these reasons, the Court finds the ALJ’s decision is

supported by substantial evidence on the record as whole, and, therefore, the Commissioner’s

decision will be affirmed.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED without prejudice.

       A separate Judgment will accompany this Memorandum and Order.


Dated this 4th day of December, 2020.


                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                                  15
